Citation Nr: 0103695	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  95-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of shell fragment/shrapnel wounds to the back.

2.  Entitlement to service connection for tumors, claimed as 
the residual of exposure to Agent Orange. 

3.  Entitlement to service connection for cysts, claimed as 
the residual of exposure to Agent Orange.

4.  Entitlement to service connection for a disorder 
characterized by dysentery, claimed as the residual of 
exposure to Agent Orange.

5.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a shell fragment wound to the left anterior 
thigh.

6.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

7.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound to the right chest.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1994, August 1994, September 1994, and 
April 1996 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas.  

In a rating decision of June 1970, the RO denied entitlement 
to service connection for the residuals of shell fragment 
wounds to the back.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since June 1970, 
the veteran has submitted additional evidence in an attempt 
to reopen his claim.  The RO found that such evidence was 
new, but not material.  The current appeal ensued.  

For reasons which will become apparent, the issues of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of shell fragment/shrapnel wounds to the back, service 
connection for tumors and/or cysts, and an increased 
evaluation for service-connected post-traumatic stress 
disorder (PTSD), will be the subjects of the REMAND portion 
of this decision.  


FINDINGS OF FACT

1. A disorder characterized by chronic dysentery is not shown 
to have been present in service or at any time thereafter.  

2.  The service-connected residuals of a shell fragment wound 
to the left anterior thigh are presently characterized by no 
more than moderately severe impairment of Muscle Group XIV, 
that is, the anterior thigh (muscle) group. 

3.  The service-connected residuals of a shell fragment wound 
to the right chest are, at present, only minimally 
symptomatic, characterized by healed, nontender, and mobile 
superficial scarring.  



CONCLUSIONS OF LAW

1.  A disorder characterized by chronic dysentery was not 
incurred in or aggravated by active military service, nor is 
it the result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

2.  An evaluation in excess of 30 percent for the service-
connected residuals of a shell fragment wound to the left 
anterior thigh is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, Code 5314 (2000).  

3.  A compensable evaluation for the residuals of a shell 
fragment wound to the right chest is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, Codes 7804, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
dysentery.  In late November 1969, during the veteran's 
period of active service, he was treated for fragment wounds 
to the right chest and left thigh.  On physical examination 
conducted at that time, the veteran's chest was clear.  There 
was a small entrance wound medial to the veteran's right 
nipple, representative of a fragment wound.  Additionally 
noted was a small entrance wound on the left thigh.  The 
clinical impression was of fragment wounds to the right chest 
and left thigh.  A few days later, he was seen for followup 
of the aforementioned shell fragment wounds.  Noted at the 
time was that radiographic studies of the right thigh which 
showed no evidence of any fragments.  On physical 
examination, there was a slight infection present at the site 
of the entrance wound in the left thigh.  On service 
separation examination in December 1969, the lungs, chest, 
skin, and lower extremities were within normal limits, as 
were his abdomen and viscera.  No pertinent diagnoses were 
noted. 

In a VA general medical examination held in March 1970, the 
veteran voiced no complaints regarding dysentery.  
Examination of the digestive system conducted at that time 
was entirely within normal limits.  On orthopedic examination 
conducted in conjunction with the aforementioned general 
medical examination, the veteran gave a history of multiple 
shrapnel fragment wounds to his anterior left thigh and right 
chest.  According to the veteran, his chest wound was 
nonpenetrating and did not require a tube thoracostomy.  
Reportedly, the veteran's chest wound was debrided and the 
fragments removed.  The veteran further stated that his left 
thigh wound was superficial and, following debridement, was 
allowed to heal.

On physical examination, there was a small metallic fragment 
present in the anterior musculature of the veteran's left 
thigh.  Range of motion of the left knee and hip were poor, 
though "quarter" measurements were equal, bilaterally, as 
were measurements of the gastrocnemius muscle mass.  The 
clinical impression was of post-traumatic neuralgia secondary 
to a shrapnel wound to the left thigh, productive of mild 
disability.  

An examination of the veteran's chest, likewise conducted in 
conjunction with the aforementioned general medical 
examination, revealed a superficial linear scar over the 
veteran's right anterior thorax, representative of an entry 
wound, and the surgical excision of a small shrapnel 
fragment.  Chest expansion was good and equal, with no 
evidence of rales or adventitious signs.  The pertinent 
diagnoses indicated a normal pulmonary system and a well-
healed, asymptomatic, superficial scars characteristic of 
shrapnel wounding and removal in the right pectoral area. 

An Agent Orange protocol examination conducted in March 1989 
was negative for evidence of chronic dysentery.  

In a VA general medical examination held in January 1991, the 
veteran voiced no complaints of dysentery.  According to the 
veteran, in March 1969, while in service, he had sustained a 
shrapnel wound to his anterior chest.  The veteran commented 
that this wound was "superficial" and "very small" and 
"did not leave a scar."  It did it bother him.  The veteran 
stated that his shrapnel wound to the left thigh involved 
only soft tissue and no bone.  However, according to the 
veteran, it "cut a nerve" with the result that he currently 
felt "occasional stiffness" as well as a "dead area" on 
the anterior aspect of his left thigh.  

On physical examination, there was no evidence of any scar 
secondary to the shrapnel wound on the veteran's chest wall.  
Nor was there any evidence of atrophy of the pectoral muscle 
secondary to a possible shrapnel wound.  Examination of the 
veteran's legs revealed a barely visible flat superficial 
scar on the medial aspect of the left thigh, about 7 
millimeters in length.  According to the veteran, this was 
the scar that resulted from his inservice shrapnel wound.  At 
the time of examination, the veteran had difficulty locating 
this scar.  

In late November 1993, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of shell fragment wounds to his anterior chest and 
left thigh.  According to the veteran, he currently 
experienced residual numbness in the anterior portion of his 
left thigh above the patella as well as weakness of his left 
leg.  

On physical examination, the veteran's left thigh displayed a 
1-centimeter round scar, most probably a shrapnel fragment 
entry point.  This was healed, with a round flat scar that 
was mobile and nontender.  The area distal to the scar in 
question was felt to represent a portion of the sensory 
branch of the femoral nerve, which was characterized by 
decreased sensation.  This area of hypoesthesia extended down 
to the superior pole of the patella.  The veteran's left 
thigh was described as one-half inch smaller than his right, 
indicative of the presence of atrophy.  Radiographic studies 
of the entire left femur from the hip down to the knee and 
beyond into the proximal 2 inches of the tibia showed no 
evidence of any shrapnel fragment being retained.  
Examination of the chest revealed superficial scarring on the 
anterior right chest wall, which was healed, nontender, and 
mobile.  Radiographic studies showed no evidence of any 
retained shell fragment.  Examination of the veteran's left 
knee showed a full range of motion, with intact ligaments and 
no crepitation.  McMurray's sign was reported as negative.  
Radiographic studies of the left femur were unremarkable, 
with no evidence of any fracture or dislocation.  The 
pertinent diagnoses noted a shrapnel fragment wound to the 
left leg, by history, with no retained metallic fragments and 
no left knee pathology.  It was recommended at the time of 
the examination that the veteran perform quadriceps exercises 
in order to increase the strength of his left quadriceps, 
which was "actually damaged."  

At the time of an Agent Orange protocol examination in August 
1994, the veteran's history and complaints were recounted.  
When questioned regarding his report of "dysentery" in 
Vietnam, the veteran denied having had any such problem.  
Rather, he noted numbness in his left anterior thigh as well 
as some "tightness and burning" and a "stinging sensation" 
were he to bump the area involved.  

On physical examination, the veteran's gait was within normal 
limits and his mobility was not limited.  The sole scar 
related to a shrapnel fragment wound consisted of an 
approximately 1-centimeter flat superficial barely visible 
scar on the inner aspect of the left thigh.  At the time of 
evaluation, there was no evidence of any atrophy of the 
muscles of the left leg related to his inservice shrapnel 
fragment wounds and a neurological examination was nonfocal.  
The pertinent diagnosis was shrapnel fragment wound scars as 
described.  

During the course of an RO hearing in June 1995, the veteran 
reported a "numb area" surrounding the wound on his thigh.  
According to the veteran, on those occasions when he would 
"bump" the area in question, he experienced "a real fire-
type shooting pain" up into his hip.  When questioned 
regarding his shell fragment wound to the chest, the veteran 
stated that there was "just a burning little sensation 
around it" which he described as "just a little pain."  
See Transcript, p. 7.  When questioned regarding his history 
of dysentery, the veteran replied that, to the best of his 
knowledge, he had never had dysentery.  See Transcript, p. 
12.

In a VA orthopedic examination held in February 1999, the 
veteran gave a history of shell fragment wounds to his right 
chest wall and left anterior thigh.  Reportedly, the veteran 
was treated conservatively and required no surgery.  
Currently, the veteran was receiving no medication.  The 
veteran described an entrance and exit shrapnel fragment 
wound in the area of his left anterior chest that had healed 
without incident.  According to the veteran, he was 
"asymptomatic" in this region.  Additionally noted was a 
shrapnel fragment wound about the size of a fingernail on the 
anterior aspect of the mid-thigh, which had also healed 
without incident.  However, according to the veteran, he was 
left with some numbness extending over a 10-centimeter-in-
diameter region, just distal to the entrance wound.  
Reportedly, this represented an injury to the femorocutaneous 
nerve.  

On physical examination, range of motion of the veteran's 
left knee was within normal limits.  Thigh circumstance was 
symmetrical, right to left, and the knee was unremarkable for 
any instability, effusion, or meniscal signs.  The pertinent 
diagnoses were of shrapnel fragment wounds to the left 
anterior thigh and left anterior chest wall, which were 
"minimally symptomatic," as well as a cutaneous nerve 
injury of the left anterior thigh, which was likewise 
"minimally symptomatic." 

In the rating decision of January 2000, the RO granted 
entitlement to service connection for the residuals of injury 
to the cutaneous nerve of the left anterior thigh, and 
assigned a noncompensable evaluation.  

Entitlement to Service Connection for a Disorder 
Characterized by Chronic
Dysentery, Claimed as the Residual of Exposure to Agent 
Orange

The veteran in this case argues that, while in service in the 
Republic of Vietnam, he was exposed to Agent Orange, as a 
result of which he has developed chronic dysentery.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  Moreover, where a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, even though there is no record of such disease 
during service:  chloracne or other acneiform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
prostate cancer, acute and subacute peripheral neuropathy, 
respiratory cancers (that is, cancers of the lung, bronchus, 
larynx, or trachea) or soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  These diseases 
shall become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne, other acne 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii) (2000). 

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000). 

In the present case, service medical records, including the 
veteran's service separation examination of December 1969, 
are negative for history, complaints, or abnormal findings 
indicative of the presence of chronic dysentery.  Moreover, 
at no time subsequent to the veteran's discharge from active 
service has he received a diagnosis of or treatment for 
chronic dysentery.  Indeed, at the time of an Agent Orange 
protocol examination in August 1994, the veteran denied not 
only "dysentery in Vietnam," but "ever having had the 
disease."  When questioned, during the course of an RO 
hearing in June 1995, whether, to the best of his knowledge, 
he had ever had dysentery, the veteran replied in the 
negative  

The Board has taken into consideration the veteran's 
arguments regarding the origin of his claimed dysentery and, 
specifically, those arguments revolving around his alleged 
exposure to Agent Orange.  However, absent evidence of a 
disability characterized by chronic dysentery, the veteran's 
claim must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim, to the extent that such a "duty" exists under the 
current circumstances.  More specifically, the Board observes 
that, pursuant to pertinent provisions of the Veterans Claims 
Assistance Act, the Secretary is not required to provide 
assistance to a claimant where "no reasonable possibility" 
exists that such assistance would aid in substantiating his 
claim.  In the case at hand, there exists no evidence that, 
at any time, either in service or thereafter, indicating that 
the veteran has suffered from chronic dysentery.  
Accordingly, there exists no "duty to assist" him in 
further development of his current claim.  

Increased Evaluations for the Residuals of a Shell Fragment
Wound to the Left Anterior Thigh and Right Chest

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Based on the evidence cited above, the Board finds that the 
VA has fulfilled the duty assist based on both the new and 
old criteria.  The veteran has undergone several VA 
evaluations and the RO has obtained all records regarding the 
disabilities at issue before the Board at this time.  The 
Board finds that this application is substantially complete 
and that all reasonable efforts to assist the veteran in 
obtaining any necessary evidence have been performed by the 
RO.  Regarding these claims, the veteran has undergone 
complete VA evaluations and VA medical opinions have been 
obtained where necessary to assist the veteran in the 
development of his claims.  Accordingly, both under the new 
and the old standards, the Board may proceed with the 
adjudication of these claims.

As to the issues of increased evaluations for the veteran's 
service-connected shell fragment wounds of the left anterior 
thigh and right chest, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  

In evaluating the severity of a particular disability, and, 
in particular, the residuals of service-incurred shell 
fragment wounds, it is essential to consider the pertinent 
history of the disability.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  The Board 
observes that, effective July 3, 1997, the schedular criteria 
for the evaluation of service-connected muscle injuries 
underwent some revision.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  See Karnas.  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for the service-
connected residuals of a shell fragment wound to the left 
anterior thigh be evaluated under the pertinent regulations 
effective both before and after the July 3, 1997, changes to 
the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995); see also VAOPGCPREC 3-2000 (April 10, 2000).  
However, in the case at hand, the schedular criteria 
governing the evaluation of service-connected injuries to 
various muscle groups (including Muscle Group XIV) have not 
undergone substantive change.  Accordingly, for all intents 
and purposes, the appropriate evaluation to be assigned the 
service-connected residuals of a shell fragment wound to the 
left anterior thigh may be determined under either the 
"old" or "new" schedular criteria.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(2000).  A moderate disability of the muscle group involves a 
through and through or deep penetrating wound of short track 
from a single bullet, a small shell, or a shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  To be entitled to a moderate disability 
evaluation, service department records or other evidence of 
inservice treatment for the wound must be found.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings must include the 
entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii) (2000).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  Palpation must show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

In that regard, the Board notes that the 30 percent 
evaluation currently in effect for the service-connected 
residuals of a shell fragment wound to the left anterior 
thigh is "protected," having been in effect for more than 
20 years.  See 38 C.F.R. § 3.951 (2000).  While at the time 
of a VA orthopedic examination in November 1993, there was 
present some apparent atrophy of the left thigh, within the 
subsequent VA Agent Orange protocol examination in August 
1994, there was no evidence of any atrophy of the muscles of 
the left leg, and the veteran's mobility was not limited.  
The Board observes that, within the recent VA orthopedic 
examination in February 1999, the veteran stated that, with 
the exception of some numbness, his shrapnel wound to the 
left anterior thigh had "healed without incident."  A 
physical examination conducted at that time showed normal 
range of motion of the veteran's knee as well as symmetrical 
thigh circumference "right to left."  The clinical 
impression was of a "minimally symptomatic" shrapnel 
fragment wound of the left anterior thigh.  

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect contemplates the presence of a 
moderately severe injury to Muscle Group XIV (the muscles of 
the anterior thigh group, including the sartorius, the rectus 
femoris, the vastus externus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris).  In order 
to warrant a 40 percent evaluation, there would need to be 
demonstrated the presence of a severe injury to the affected 
muscle group.  38 C.F.R. Part 4, Code 5314 (2000).  However, 
as can be seen from the above, the veteran's service-
connected shell fragment wound to the left anterior thigh is 
currently productive of only minimal symptomatology.  Under 
such circumstances, the 30 percent evaluation currently in 
effect is appropriate, and an increased rating is not 
warranted.  The current evidence of record fails to clearly 
support the current evaluation, let alone provide a basis for 
an increased evaluation.

In reaching this determination, the Board has given due 
consideration to the aforementioned evidence showing 
"numbness" representative of an injury to the 
femorocutaneous nerve of the left anterior thigh.  However, 
as noted above, the veteran is currently in receipt of a 
separate evaluation for the service-connected residuals of 
injury to the cutaneous nerve of the left anterior thigh.  
Under such circumstances, the Board is of the opinion that 
current manifestations of the veteran's shell fragment wound 
to the left anterior thigh are well encompassed by the 
30 percent disability evaluation presently in effect.  

Turning to the issue of a compensable evaluation for the 
service-connected residuals of a shell fragment wound to the 
right chest, the Board notes that, based on the evidence of 
record, such residuals appear to consistent exclusively of a 
scar or scars.  At the time of the aforementioned VA 
orthopedic examination in November 1993, there was present 
only some superficial scarring in the area of the veteran's 
anterior right chest which was healed, nontender, and mobile.  
Moreover, on the more recent VA orthopedic examination in 
February 1999, the veteran described his service-incurred 
shell fragment wound to the chest as "asymptomatic."  In 
the opinion of the examiner, while the veteran did exhibit 
some residuals of a shrapnel fragment wound to the left 
anterior chest wall, he was, at present, only "minimally 
symptomatic."  

The Board observes that, in order to warrant a compensable 
evaluation for the service-connected residuals of a shell 
fragment wound to the right chest, there must be demonstrated 
the presence of a tender and/or painful scar or, in the 
alternative, some limitation of function of the body part 
affected (in this case, the veteran's chest).  38 C.F.R. Part 
4, Codes 7804, 7805 (2000).  However, as is clear from the 
above, the veteran exhibits no such residual symptomatology.  
At present, there exists no evidence that the service-
connected chest scars are either tender or painful on 
objective demonstration or that they produce any limitation 
of function of the veteran's chest.  Accordingly, a 
compensable evaluation for the residuals of a shell fragment 
wound to the right chest is not warranted.  


ORDER

Service connection for a disorder characterized by chronic 
dysentery is denied.  

An evaluation in excess of 30 percent for the service-
connected residuals of a shell fragment wound to the left 
anterior thigh is denied.  

A compensable evaluation for the service-connected residuals 
of a shell fragment wound to the right chest is denied. 


REMAND

In addition to the above, the veteran in this case seeks 
service connection for the residuals of shell 
fragment/shrapnel wounds to the back as well as "tumors" 
and "cysts," claimed as the residuals of exposure to Agent 
Orange.  

In the VA orthopedic examination of November 1993, there were 
noted three very small areas of scarring in the vicinity of 
the veteran's thoracic spine, which, in the opinion of the 
examiner, might represent "shrapnel fragments."  These were 
roughly in the area of the veteran's right scapula and the 
right and left rhomboids.  The pertinent diagnosis noted was 
of shrapnel fragment wounds to the thoracic and lumbar spine 
"by history."  On a subsequent VA Agent Orange protocol 
examination in August 1994, there was noted a "small 
lipoma" approximately 1.5 centimeters in diameter in the 
area of the left lateral shoulder.  Such findings raise some 
question as to whether the veteran currently suffers from the 
residuals of shell fragment wounds to the back and/or 
"tumors" or "cysts" which are in some way related to his 
service.

Regarding the veteran's claim for an increased evaluation for 
service-connected post-traumatic stress disorder, the Board 
concedes that, in a rating decision of March 1999, the 
veteran's prior 10 percent evaluation for that disability was 
increased to 30 percent.  However, that increased evaluation 
was, apparently, in large part based upon a VA psychiatric 
examination conducted the previous month, an examination 
during which it was commented that the veteran's "C-file and 
all previous records are not available."  Under such 
circumstances, the Board is of the opinion that adjudication 
of the issue of entitlement to an evaluation in excess of 
30 percent for post-traumatic stress disorder would be 
premature.  

Finally, as alluded to above, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet finalized as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas.  

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required not only for the 
purpose of additional development, but in order to ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  For these reasons, and in light of 
the aforementioned, a remand is required. 


Accordingly, the case is REMANDED to the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not been previously 
secured. 

3.  Appropriate physicians should afford 
the veteran additional VA examinations in 
order to more accurately determine the 
exact nature and etiology of his claimed 
shell fragment/shrapnel wounds to the 
back, "tumors" and "cysts," as well as 
the current severity of his service-
connected PTSD.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file and 
a copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations.  The 
appropriate examiner should specifically 
comment as to whether the veteran 
currently suffers from chronic residuals 
of shell fragment/shrapnel wounds to the 
back, and, if so, whether such residuals 
are as likely as not the result of wounds 
incurred while in service.  In addition, 
the appropriate examiner or examiners 
should offer an opinion as to whether the 
veteran currently suffers from chronic 
"tumors" and/or "cysts," and, if so, 
whether such pathology is as likely as 
not the result of some incident or 
incidents of the veteran's period of 
active military service, including 
exposure to Agent Orange in the Republic 
of Vietnam.  

4.  With regard to the PTSD, the 
examiner, in conjunction with the 
examination, must review the claims 
folder or the pertinent medical records 
contained therein.  The purpose of this 
evaluation is to determine the degree of 
disability associated with the veteran's 
PTSD.  If there are different psychiatric 
disorders other than PTSD, the examiner 
must attempt to reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a GAF score for 
each psychiatric disorder diagnosed.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.

5.  Finally, after review of the decision 
in Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) and 38 C.F.R. § 3.156(a) 
(2000), the RO should also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link



